Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 25-36 and 59-81 are pending.
Applicant’s species election of A. Cucurbit[n]uril Moiety: elect n= 7; B. Therapeutic Agent and drug class: elect drug class = an anti-inflammatory; species = dexamethasone; C. Guest Ligand: ferrocene; and D. Labile Linker: hydrazone moiety in the reply filed 5/10/2022 is acknowledged. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, therefore, the election has been treated as an election without traverse (MPEP § 818.03(a)). Further, Applicants failed to identify the claims encompassing the elected species as stated (in BOLD) on page 5. Therefore, to promote compact prosecution the species election is herein withdrawn.  
Herein, claims 25-36 and 59-81 are for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/01/2021 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL- The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 25-36 and 59-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites:
A drug delivery system comprising: a thermoresponsive hydrogel of claim 1 comprising a cucurbit[n]uril moiety, wherein n is an integer from 5-8, and a polymer, wherein the thermoresponsive hydrogel has a gelation temperature between 25°C; and at least one therapeutic agent reversibly bound to the thermoresponsive hydrogel. 
The broad genus subject matter: a polymer, would encompass a vast number of varied polymeric materials, of which do not have sufficient description in the specification.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by the inventor. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966. "Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
For a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents" of the University of California v. Eli Lilly & Co. the court stated: "A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents" of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
The MPEP states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP §2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP §2163. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618. 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.
The factors considered in the Written Description requirement are:
(1) level of skill and knowledge in the art, 
(2) partial structure, 
(3) physical and/or chemical properties, 
(4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and 
(5) the method of making the claimed invention.
Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. While all of the factors have not been considered, a sufficient amount for a prima facie case are discussed below. 
(1) Level of skill and knowledge in the art: The level of skill and knowledge in the art is high, generally that of an artisan, e.g., PhD chemist skilled in polymer chemistry. structure; 
Regarding (3) Physical and/or chemical properties; (4) Functional characteristics; and, (5) Method of making and/or chemical properties of the polymer films of the claimed invention: 
The Specification exemplifies reasonable polymers in paragraph [0068] as described below:
Suitable thermoresponsive polymers include polyoxyalkylene polymers, such as block copolymers of different oxyalkylene units. At least one polyoxyalkylene unit may have hydrophobic characteristics and at least one polyoxyalkylene unit may have hydrophilic characteristics. A block copolymer of polyoxyethylene and polyoxypropylene may be used. Other suitable thermoresponsive polymers may include Pluronic triblock polyol polymers (BASF) having the general formula (POE)c (POP)d (POE)c, where POP is polyoxypropylene and represents the hydrophobic portion of the polymer and POE is polyoxyethylene and represents the hydrophilic portion of the polymer. Other exemplary polyoxyalkylene polymers may include alkyl polyols, which are a product of alcohol condensation reactions with a terminal alkyl or arylalkyl group. The alkyl group may have hydrophobic character, such as butyl, hexyl and the like. An alkyl polyol may have the general formula R-(OCH2 CH2)n OH, where R is a nonpolar pendant group such as alkyl and arylalkyl and the like, and n is in the range of 5-1000. A preferred alkylpolyol is polyethylene glycol mono(nonylphenyl)ether. Still other exemplary thermoresponsive polymers may include cellulosic, cellulose ethers and guar gums which possess hydrophobic and hydrophilic regions along the polymer backbone which permit aggregation behavior. One or more thermoresponsive polymer may be used in the thermoresponsive hydrogel.
Thus, it would be obvious to one of ordinary skill in the art that the claimed genus of a polymer as instantly claimed would encompass a vast number of polymers each having distinct chemical and physical properties of which would certainly provide a scope of invention that Instant Specification fails to provide adequate support for the claimed drug delivery system comprising a thermoresponsive hydrogel comprising a cucurbit[n]uril moiety, wherein n is an integer from 5-8, and a polymer, wherein the thermoresponsive hydrogel has a gelation temperature between 25°C; and at least one therapeutic agent reversibly bound to the thermoresponsive hydrogel. Furthermore, it would be obvious to one of ordinary skill in the art that the gelation temperature of a thermoresponsive hydrogel comprising a cucurbit[n]uril moiety is affected by the distinct physical properties of the polymer thereof.
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim. However, it is unquestionable that claim is broad and generic, with respect to the vast number of polymers encompassed by the scope of the claims, wherein the possible variations and mixtures thereof are limitless.  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.")
 Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the polymer films of instant claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.
The remaining claims are rejected at least for the reason that they are dependent on a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 25-36 and 59-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 25 recites gelation between temperature between 25°C.
However, the phrase ‘between 25°C’ is unclear since there is not an additional temperature claimed in order to provide a range of temperatures of which the gelation temperature is between. For example, Specification in paragraph [0006] states: thermoresponsive hydrogel may have a gelation temperature between 25°C and 35°C.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’ 
The remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 61 recites: The drug delivery system of claim 25, wherein the first polymer comprises a thermoresponsive polymer.
There is insufficient antecedent basis for this limitation in the claim, because the phrase: the first polymer, has not been previously recited in claim 25.
The remaining claims are rejected as depending from a rejected claim.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626